          Case 2:96-cr-00201-JCM-PAL Document 1000 Filed 12/09/19 Page 1 of 3



 1   NICHOLASA. TRUTANICH
     United States Attomey
 2   District of Nevada
     Nevada Bar rutmber l36M
 J   MARKE. WOOLF
     Assistant United States Attorney
 4   United States Attomey's Office, District of Nevada
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (7 02) 388-6336
 6   Facsimile: (7 02) 388 -67 87
     E-mail : mark.woolf@usdoi. gov
 7   Axomeys for the United States

 8
                                    IINTIED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    United States of America,
                                                               Case No. : CR-S-96-201-JCM-PAL
1l                        Judgment Creditor,

t2              v.                                             Stipulated Disbursement on Writs   of
                                                               Garnisbment
l3    Robert D'Orazio,

t4                        Judgment Debtor,

15

t6          Pursuanr to 28 U.S.C. g 3205(cX7), the United States of America (,,Govemment,,)

t7   and Robert D'Orazio ("D'Orazio ") enter into the following stipulation regarding disposition

18   and disbursement of nonexempt property held by gamishees fot partial satisfaction
19   D'orazio's outstanding restitution in this matter. The parties have conferred on multiple
20   occasions       in an effitrt to   agree on disposition   of the nonexempt property, and agree    as

21   follows:

22   1.     This Court entered judgment against D'Orazio on October 15,1999, such judgment

23   including a $100 special assessment and $1,305,338 in restitution. As of December 9,2019,

24   $27,900 had been credited           to the account including the special   assessment, leaving an

25   outstanding restitution balance of $1,27 7,548.

26   2.     Accordingly, on August 15, 2019, the Govemment filed writs of gamishment in
)1   accordance with 18 U.S.C. $ 3613 and 28 U.S.C. gg 3002, 3202, and 3205 for substantial

28   nonexempt property belonging to or due D'Orazio. ECF No. 994. Pursuant to l8 U.S.C.
            Case 2:96-cr-00201-JCM-PAL Document 1000 Filed 12/09/19 Page 2 of 3



 I   $   3613(c), upon entry ofjudgment, a lien arose against all of D'Orazio's property and rights

2    to property. The writs of gamishment were issued by the Clerk of Court on September 9,

 3   2019. ECF No.995.

4    3.       Pursuant to 28 U.S.C. $ 3205(cX3), the writs of gamishment were served on the

 5   appropriate Garnishees and on D'Orazio, with instructions to both the Garnishees and

 6   D'Oruzio on submission of written answers and objections to the writ.

 7   4.       Pursuant to 28 U.S.C. $ 3205(cX ), the Government received satisfactory answers

 8   from each of the gamishees.

 9   5.       Upon receipt of the Garnishees ans\rers, the Govemment and D'Orazio conferred in

l0   an effort to avoid continued   litigation and to reach an agreement regarding disbursement and

1l   disposition in accord with 28 U.S.C. 0 3205(cX7).

t2            Based on the foregoing and for good cause, the parties respecffirlly request that the

13   Court approve the following stipulation directing disposition and disbursement of the

t4   nonexempt Foperty held by the Gamishees, and approving an increase               in D'Orazio's
15   monthly repayments based on a material change in his economic cirsumstances.

16            m IS IIEREBY STIPLTLATED AND AGREED                   that the following amounts shall

17   be paid directly from the    following Gamishees:

18            A. Fidelity   Investrnents

19                   a.   Account xxxxx9950   -   $3,302.08

20                   b.   Account xxxxl422    - $123A36
21                   c.   IRA Account xxxxx6130 - $18,702.24

22            B. Wells    Fargo Bank, N.A.

23                   a.   Account xxxxxxT 434     -   $15,653 .32

24            IT IS FURTHER STIPLJLATED AND AGREED that the flrnds identffied                 above

25   shall be paid directly to the Clerk of Court from the Gamishees within ten days entry of this

26   Stipulation. The funds shall be paid via certified check, referencing "United States v.

27   D'Oruzio, Case No. 2:96-cr-201-JCM", and delivered to the Clerk of Court at the

28   address: Clerk, U.S.      District Court, 333 Las Vegas Boulevard South, Room 1334, Las
          Case 2:96-cr-00201-JCM-PAL Document 1000 Filed 12/09/19 Page 3 of 3



 1   Vegas, Nevada 89101.

)           IT IS FURTHER STIPULATED AIYD AGREED that upon receipr of paymenr by
3    the Clerk of Court of the funds identified herein, that the writs of gamishment shall terminate

4    pursuant to 28 U.S.C. $ 3205(cXl0).

5           m IS FLJRTIIER STIPLJLATED AND AGREED                    that, based upon    a

6    change in D'Orazio's economic circumstances, his monthly restitution payments shall be

 7   increased to $500, subject to further adjustment under l8 U.S.C. $ 3664(k).

 8          Dated this 9th day of December 2019.

 9   NICHOLASA. TRUTANICH
10
     United States Attomey

l1
     /s/ Mark E. Woolf
12   MARKE. WOOLF                                                   BERT D'O
     Assistant United States Anomey
13
     Judgment Creditor
t4
l5
16                                                      IT IS SO ORDERED.
17

18

t9                                                       JAMES C. MAHAN
                                                         Uniteil States District Judge
20

2t                                                       Dated: December 20, 2019.

22

23

24

25

26

27

28
